11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jennie Lucan,                                  * From the 250th District
                                                 Court of Travis County,
                                                 Trial Court No. D-1-GN-10-001941.

Vs. No. 11-12-00199-CV                         * July 31, 2014

HSS Systems, L.L.C. d/b/a Shared               * Opinion by Wright, C.J.
Service Center-San Antonio                       (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jennie Lucan.